Title: To Thomas Jefferson from John Strode, 10 April 1806
From: Strode, John
To: Jefferson, Thomas


                        
                            Va. Culpeper 10 April 1806
                        
                        
                             In consequince of the matter You were pleased to communicate to me respecting Genl Lee, I
                            beg leave Good & Worthy Sir to approach Your hand with the most Solemn assurances that Mr. Samuel Washington told me
                            that Genl Lee had sold Him the place whereon I reside, and that Lee was obliged to make Him a conveyance for the Same,
                            and bound what He said by the most Solemn [asseveration], and that
                            this fact shall be fully establish’d, I pledge my most Sacrd Honor!   as for my certificate to Genl Lee, it does not in
                            this instance apply. to indeavour to make it so, would be in Him a base attempt. with all due regard I am Sir Your most
                            Obdt hble Servt.
                        
                            John Strode
                            
                        
                    